Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 4,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00849-CV

                          CHRISTINE E. REULE, Appellant

                                            V.

   M & T MORTGAGE, M & T BANK BAYVIEW LOAN SERVICING, LLC,
  BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW FINANCIAL LP
          AND HUGHS, WATTERS, ASKANASE, LLP, Appellee


                       On Appeal from the 234th District Court
                               Harris County, Texas
                           Trial Court Cause No. 875636


                  MEMORANDUM                         OPINION


       This is an attempted interlocutory appeal. Appellant’s pro se notice of appeal
acknowledges it is interlocutory. Appellees have filed a motion to dismiss the appeal for
want of jurisdiction because there is no final judgment. Appellant filed no response.

       Appellees’ motion is granted and the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.